DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 and 16-19 are directed to independent and distinct inventions.  At this point in prosecution, the metes and bounds of the claims overlap to an extent that no serious burden has been presented.  Divergent amendments to the claims may present a serious burden and a restriction requirement may be presented in future Office Actions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/03/2019 and 1/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 9, and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,400,210 to Sagan (hereinafter Sagan) in view of US PG Pub. 2020/0004001 to Sinclair (hereinafter Sinclair ‘001).
Regarding Claim 1, Sagan discloses a dual-band optical system comprising: an all-reflective shared optical sub-system (mirrors of front optical group 110 and back optical group 120, Fig. 1) configured to receive combined optical radiation including first optical radiation having wavelengths in a first waveband and second optical radiation having wavelengths in a second waveband different from the first waveband (abstract); and an optical element (first beam splitter and corrector element 116, Fig. 1) positioned to receive the combined optical radiation from the all-reflective shared optical sub-system and having a structure configured to transmit the first optical radiation and to reflect the second optical radiation (col. 3, ll. 9-col. 4, ln. 9), the optical element being configured to transmit the first optical radiation toward a first focal plane (at first sensor 130, Fig. 1) and to reflect and focus the second optical radiation to a second focal plane (at second sensor 140, Fig. 1), wherein the all-reflective shared optical sub-system and the optical element are each positioned symmetrically in a first dimension about a primary optical axis extending along a second dimension between the first focal plane and the second focal plane, the first and second dimensions being orthogonal to one another (Fig. 1).  
Sagan discloses the claimed invention as cited above though does not explicitly disclose a dichroic coating.
Sinclair ’001 discloses a dichroic coating (dichroic coatings DC and spacers L1-L3, Fig. 3A; [0060],[0070],[0084]-[0085]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dichroic coating as taught by Sinclair ‘001 with the system as 
Regarding claim 2, Sagan discloses the all-reflective shared optical sub- system includes a primary mirror (mirror 122, Fig. 1), a secondary mirror (mirror 112, Fig. 1), and a tertiary mirror (mirror 124, Fig. 1), the primary mirror being positioned and configured to receive the combined optical radiation via a system aperture (aperture 114, Fig. 1) and to reflect the combined optical radiation to the secondary mirror, the secondary mirror being positioned and configured to receive the combined optical radiation reflected from the primary mirror and to reflect the combined optical radiation to the tertiary mirror, and the tertiary mirror being positioned and configured to receive the combined optical radiation reflected from the secondary mirror and to reflect the combined optical radiation to the optical element (Fig. 1).
Regarding claims 3, Sagan discloses the optical element is a quaternary mirror (dichroic splitter 116, Fig. 1).
Regarding claim 5, Sagan discloses the primary mirror and the tertiary mirror are formed as surface regions on a common first substrate (“fabricating the first optical group into a single piece 120”, Fig. 1; col. 4, ll. 10-52).
Regarding claim 9, Sagan discloses a refractive optical sub-system (substrate of splitter 116, Fig. 1-2) configured to receive the first optical radiation from the optical element and to focus the first optical radiation onto the first focal plane (Fig. 1), the refractive optical sub-system being positioned symmetrically in the first dimension about the primary optical axis (Fig. 1-2).  
Regarding claim 11, Sagan discloses a first imaging sensor (sensor 130, Figs. 1-2) positioned at the first focal plane and configured to produce a first image of at least a portion of a viewed scene from the first optical radiation; and a second imaging sensor (sensor 140, Figs. 1-2) positioned at the second focal plane and configured to produce a second image of the viewed scene from the second optical radiation.  
Regarding claims 12 and 17, Sagan discloses the first waveband is a visible waveband ranging from 380 nanometers (nm) to 740 nm , and the first imaging sensor is a visible-band imaging sensor; and wherein the second waveband is a long-wave infrared (LWIR) waveband ranging from 8 micrometers (pm) to 15 pm, and the second imaging sensor is an LWIR-band sensor (col. 3, ll. 42-63).  
Sinclair ‘001 discloses the first waveband is a visible waveband ranging from 380 nanometers (nm) to 740 nm (dichroic coatings DC and spacers L1-L3, Fig. 3A; [0060],[0070],[0084]-[0085]), and the first imaging sensor is a visible-band imaging sensor; and wherein the second waveband is a long-wave infrared (LWIR) waveband ranging from 8 micrometers (pm) to 15 pm, and the second imaging sensor is an LWIR-band sensor (dichroic coatings DC and spacers L1-L3, Fig. 3A; [0060],[0070],[0084]-[0085]).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dichroic coating as taught by Sinclair ‘001 with the system as disclosed by Sagan.  The motivation would have been to create different focal lengths and/or fields of view using the same mirror (abstract).
Regarding claims 13 and 18, Sagan discloses the first waveband is a shortwave infrared (SWIR) waveband ranging from 1.4 micrometers to 3 micron, and the first imaging sensor is a SWIR-band imaging sensor; and wherein the second waveband is a long-wave infrared (LWIR) waveband ranging from 8 micron to 15 micron, and the second imaging sensor is an LWIR-band sensor (col. 3, ll. 42-63).    
Sinclair ‘001 discloses the first waveband is a shortwave infrared (SWIR) waveband ranging from 1.4 micrometers to 3 micron, and the first imaging sensor is a SWIR-band imaging sensor; and wherein the second waveband is a long-wave infrared (LWIR) waveband ranging from 8 micron to 15 micron, and the second imaging sensor is an LWIR-band sensor (dichroic coatings DC and spacers L1-L3, Fig. 3A; [0060],[0070],[0084]-[0085]).
 as taught by Sinclair ‘001 with the system as disclosed by Sagan.  The motivation would have been to create different focal lengths and/or fields of view using the same mirror (abstract).
Regarding claim 14, Sagan discloses the first imaging sensor is one of a visible-band imaging sensor and a shortwave infrared (SWIR)-band imaging sensor, and the second imaging sensor is one of a long-wave infrared (LWIR)-band imaging sensor and a mid- wave infrared (MWIR)-band imaging sensor (col. 3, ll. 42-63).  
Sinclair ‘001 the first imaging sensor is one of a visible-band imaging sensor and a shortwave infrared (SWIR)-band imaging sensor, and the second imaging sensor is one of a long-wave infrared (LWIR)-band imaging sensor and a mid- wave infrared (MWIR)-band imaging sensor (dichroic coatings DC and spacers L1-L3, Fig. 3A; [0060],[0070],[0084]-[0085]).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a dichroic coating as taught by Sinclair ‘001 with the system as disclosed by Sagan.  The motivation would have been to create different focal lengths and/or fields of view using the same mirror (abstract).
Regarding claim 15, Sagan discloses a dual-band optical imaging system comprising: a primary mirror (mirror 122, Fig. 1) configured to receive and reflect optical radiation from a viewed scene; a secondary mirror (mirror 112, Fig. 1) positioned and configured to receive and reflect the optical radiation reflected by the primary mirror; a tertiary mirror (mirror 124, Fig. 1) positioned and configured to receive and reflect the optical radiation reflected by the secondary mirror; a quaternary mirror (splitter 116, Fig. 1) positioned and configured to receive the optical radiation reflected by the tertiary mirror, the quaternary mirror including an element configured to separate the optical radiation into a first waveband and a second waveband (col. 3, ll. 9-col. 4, ln. 9), the quaternary mirror being configured to transmit the first waveband toward a first focal plane and to reflect and focus the second waveband to a second focal plane (to sensors 
Regarding claim 16, Sagan discloses a first imaging sensor positioned at the first focal plane and configured to produce a first image of at least a portion of a viewed scene from the first waveband (Fig. 1); and a second imaging sensor positioned at the second focal plane and configured to produce a second image of the viewed scene from the second waveband (Fig. 2).

Claims 4, 6-8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saga in view of  Sinclair as applied to claim 3, and further in view of US PG Pub. 2020/0257111 to Sinclair et al. (hereinafter Sinclair ‘111).
Regarding claim 4, Sagan discloses the claimed invention as cited above though does not explicitly disclose the quaternary mirror is a monolithic piece fabricated on a single substrate with the secondary mirror.
Sinclair ‘111 discloses the quaternary mirror is a monolithic piece fabricated on a single substrate with the secondary mirror ([0046]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a common substrate as taught by Sinclair ‘111 with the system as disclosed by Sagan.  The motivation would have been to simplify alignment of components by reducing and simplifying the degrees of freedom by which components may be mechanically misaligned.
Regarding claim 6, Sagan discloses the claimed invention as cited above though does not explicitly disclose the secondary mirror and the quaternary mirror are formed as surface regions on a common second substrate.  
Sinclair ‘111 discloses the secondary mirror and the quaternary mirror are formed as surface regions on a common second substrate ([0046]).
 as taught by Sinclair ‘111 with the system as disclosed by Sagan.  The motivation would have been to simplify alignment of components by reducing and simplifying the degrees of freedom by which components may be mechanically misaligned.
Regarding claim 7, Sagan and Sinclair ‘111 discloses the claimed invention as cited above though does not explicitly disclose the common second substrate is made of zinc sulfide.
Sinclair ‘111, however, discloses an optical substrate of zinc sulfide ([0031]-[0033]) for other components of the system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a zinc sulfide substrate as taught by Sinclair ‘111 with the system as disclosed by Sagan.  The motivation would have been to provide a substrate with optimal transmission characteristics in the infrared spectrum ([0031]-[0033]).
Regarding claim 8, Sagan a second substrate is made of a material that transmits the first optical radiation (Fig. 1).  While Sagan does not disclose a common substrate, the obviousness of providing a common substrate is discussed in connection to claim 6.
Regarding claim 10, Sagan discloses the claimed invention as cited above though does not explicitly disclose the refractive optical sub-system includes at least one lens configured to correct aberrations in the first waveband.  
Sinclair ‘111 discloses the refractive optical sub-system includes at least one lens configured to correct aberrations in the first waveband (wavefront compensator 132, Fig. 3A).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a lens as taught by Sinclair ‘111 with the system as disclosed by Sagan.  The motivation would have been to match dispersion-free wavefronts from all-reflecting light collectors (abstract).
Regarding claim 19, Sagan discloses the claimed invention as cited above though does not explicitly disclose the at least one lens includes a first lens and a second lens, the first lens being positioned between the quaternary mirror and the second lens along a primary optical axis of the optical system extending from the first focal plane to the second focal plane
Sinclair ‘111 discloses the at least one lens includes a first lens (wavefront compensator 132, Fig. 3A) and a second lens (lenses 128, Fig. 3A), the first lens being positioned between the quaternary mirror and the second lens along a primary optical axis of the optical system extending from the first focal plane to the second focal plane (wavefront corrector 132, Fig. 3A).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide lenses as taught by Sinclair ‘111 with the system as disclosed by Sagan.  The motivation would have been to match dispersion-free wavefronts from all-reflecting light collectors (abstract).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References cited as pertinent generally relate to systems having three or four reflective surfaces and/or dichroic systems for channel splitting for spectroscopic imaging.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872